Title: From James Monroe to Pa., Citizens of Lancaster County, 8 May 1798
From: Monroe, James
To: Lancaster County, Pa., Citizens of



post 8 May 1798

I have seen in a gazette from of Richnd. as published from one of Philadelphia, in a reply from Mr. Adams P. of the US. the following passage—
I have seen an address from the people of Lancaster to Mr. Adams P. of the US. & his reply to it,  both which papers were published in the gazettes of Phila., & afterwards in most of it of those States throughout the union. In Mr. Adams’s the Mr. As reply to that address is the following passage.
Every person one who reads Mr Adams’s this reply to the abovementioned address to the  will immediately perceive that I am the person to whom Mr. A: designates by the terms “disgrac’d minister, dismissed in displeasure for misconduct.” since I was the minister who was dismissed by our admn., & to whom the President of who took leave of the directory of France addressed himself in terms upon the occasion to wh. he refers. I therefore am the person whom he thus  denounces to a  to his country in terms thus indecent harsh & opprobrious, since every one knows that I was the minister who &ca. In favor of agnst the first measure it is to be recall—observed that the popy. of Mr. W. is an object wh. always occurs. In favor of it, it is to be observed that as he wrote me a letter after my recall in terms of amity, & likewise of spoke of me in like terms to Dr Ed: It The discussion with him improper conducted with him managed with advantage, as he wd. not otherwise than put himself trammed by those comissions. This it is true might be used in a discussion with any one.
on appeal—whatever J. M. does a controversy in France a movmt.—. Here opinion—govt. has taken its position—Propocters. not organised—
